Citation Nr: 0915232	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain with degenerative disc disease formerly 
claimed as residuals of lower back injury. 

2.  Entitlement to service connection for a lumbosacral 
strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1979 to October 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  In that decision, the RO reopened the 
Veteran's claim for entitlement to service connection for a 
lumbosacral strain with degenerative disc disease (formerly 
claimed as residuals of lower back injury), but continued and 
confirmed the denial of the benefits sought. 

As a matter of history, the RO initially denied service 
connection for residuals of a low back injury in September 
1994.  The RO found that here was no evidence to establish 
that the Veteran's low back condition was incurred in or 
aggravated by service.   It was noted in the decision that 
service medical records were not available.  The RO again 
denied this claim in December 1995 and April 1996.   

By way of the April 1996 rating decision, the RO continued 
and confirmed the denial of the claim.  At that time, the 
Veteran had submitted service treatment records from 1980 and 
1981, but the evidence did not show that the Veteran's 
current condition was related to service.  The Veteran did 
not appeal the April 1996 rating decision and it is the last 
final decision of record.   

While the June 2006 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

The issue of entitlement to service connection for a 
lumbosacral strain with degenerative disc disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO reopened a claim 
of service connection for residuals of lower back injury, 
currently claimed as a lumbosacral strain with degenerative 
disc disease, but continued and confirmed the denial of the 
claim.  The Veteran was notified of the decision later that 
month, but he did not appeal.

2.  Since the April 1996 rating decision, additional reports 
from the Veteran's service records have been associated with 
his claims file. 


CONCLUSIONS OF LAW

1.  The April 1996 rating decision that declined to reopen a 
claim for residuals of lower back injury, currently claimed 
as a lumbosacral strain with degenerative disc disease became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008). 

2.  Additional reports of the Veteran's service treatment 
records have been associated with his claims file, and the 
claim for service connection for a claim for residuals of 
lower back injury, currently claimed as a lumbosacral strain 
with degenerative disc disease is reopened, 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(c) (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In view of the Board's decision to reopen the claim, 
discussion regarding whether there was error in VA's duty to 
notify or assist the Veteran with regard to the claim to 
reopen is moot.  

2.  Application to Reopen Claim 

As noted above, the Veteran did not appeal the April 1996 
rating decision, in which the RO continued to deny the 
Veteran's claim of entitlement to service connection for a 
lumbosacral strain with degenerative disc disease (formerly 
claimed as residuals of lower back injury).  This decision 
became final.  38 U.S.C.A. § 7104(b).  The Veteran now seeks 
to reopen the claim.
 
A previously denied claim may be reopened, and its former 
disposition reviewed if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not previously been associated with claims 
file when VA first decided the claim.  38 U.S.C.A. § 501 (a); 
38 C.F.R. § 3.156 (c).  In such circumstances, VA will 
reconsider the claim, notwithstanding the requirement to 
submit "new and material evidence respect to a claim that 
has been disallowed.  Id. 

Evidence of record at the time of the April 1996 rating 
decision consisted of two treatment reports from the 
Veteran's service treatment records dated in September 1980 
and July 1981 (showing the Veteran received acute medical 
care for lumbar strains during service), and VA treatment 
records from VA Medical Center, in Dublin, Tennessee (VAMC) 
from April 1993 to October 1994.  The RO denied the claim on 
the basis that the medical evidence did not show that the 
Veteran's current back condition was incurred in service or 
was related to service.  

Since the April 1996 rating decision, additional reports from 
the Veteran's service treatment records have been associated 
with his claims file.  These include the report of the 
Veteran's August 1979 enlistment examination, a July 1982 
report showing treatment for back pain, and the reports of 
periodic service examinations from February 1984 and February 
1988.  The Board finds that the service treatment records 
received since the RO's April 1996 decision had not 
previously been associated with claims file when VA first 
decided the claim.  Thus, as official service department 
records have been obtained pursuant to 38 C.F.R. § 3.156(c), 
the requirements to reopen are met.  See 38 U.S.C.A. § 5108. 

In addition, the Board notes that the Veteran has also 
submitted the following evidence: VA treatment records from 
VAMC dated December 1988 to August 2003, private medical 
treatment records from East Dublin Urgent Care dated 
September 1998 to August 2005, and reports from Fairview Park 
Hospital dated November 2003.  A further review of this 
additional evidence is not necessary at this time because the 
association of additional service records to the claims file 
is sufficient to reopen the claim in order to re-adjudicate 
it on the merits.  See 38 C.F.R. § 3.156(c).

On that basis, the claim for service connection for a 
lumbosacral strain with degenerative disc disease (formerly 
claimed as residuals of lower back injury) is reopened, and 
the VA must consider the appeal on the merits of the 
underlying claim for service connection.  38 C.F.R. § 
3.156(c).  


ORDER

The claim of entitlement to service connection for a 
lumbosacral strain with degenerative disc disease formerly 
claimed as residuals of lower back injury is reopened.

REMAND


As discussed above, additional reports of the Veteran's 
service treatment records have been associated with his 
claims file since the last final rating decision in April 
1996.  The receipt of this additional evidence is sufficient 
to reopen the Veteran's claim, however, additional 
development by the RO is necessary prior to adjudication of 
this claim.

The evidence of record suggests that there are pertinent VA 
treatment records outstanding.  The only VA treatment records 
contained in the Veteran's claims file are the treatment 
reports from December 1988 to August 2003 from VAMC, and a 
November 2008 VA radiology report from VAMC.  The gap in time 
between the August 2003 treatment record and the November 
2008 radiology report indicates that there may be outstanding 
pertinent VA treatment records.  If there are any outstanding 
pertinent VA medical records, such records should be 
associated with the Veteran's claims file.  See 38 U.S.C.A § 
5103A (West 2002); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("... an [agency of original jurisdiction's] 
failure to consider records which were in the VA's possession 
at the time of the decision, although not actually in the 
record before the AOJ, may constitute clear and unmistakable 
error").  

In addition, the Veteran has not been afforded a VA 
examination that provided an opinion as to whether his 
current back disorder is related to service.  A November 2008 
VA radiology report from VAMC showed that that the Veteran 
was diagnosed with a lumbosacral strain with degenerative 
disc disease.  There was no medical opinion provided at the 
time of that examination discussing whether the Veteran's 
current condition is related to service.  A VA examination 
should be conducted to obtain a medical opinion as to the 
likely etiology of the Veteran's current condition.  See 38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

In short, the RO should attempt to obtain any outstanding 
records of pertinent treatment, and, thereafter, arrange for 
a VA examination that considers any additional records and 
provides a medical opinion as to the likelihood that the 
Veteran's lumbosacral strain with degenerative disc disease 
is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain assistance from 
the Veteran to seek to identify and obtain 
any VA records of pertinent medical 
treatment that are not yet on file.  In 
particular, the RO should seek to obtain 
any outstanding pertinent VA medical 
records from VA Medical Center in Dublin, 
Tennessee since August 2003. 

2.  After any available records have been 
obtained, the RO should schedule the 
Veteran for VA examination by an 
appropriate specialist to determine 
whether the Veteran's lumbosacral strain 
with degenerative disc disease is related 
to service.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all the 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.

After review of the claims file and 
examination, the examiner should identify 
any back disorder, and indicate when such 
condition was first shown.  For each 
diagnosed disorder, the examiner should 
provide a medical opinion indicating 
whether it is at least as likely as not 
that such disorder was related to the 
Veteran's period of service.  

3.  The RO should then re-adjudicate the 
claim under review here.  If any benefit 
sought remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


